DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner has determined that the claimed invention is not directed to an abstract idea. While the steps of simply determining if an object is capable of being placed into a vehicle clearly may be performed mentally, the independent claims recite the use of a camera to capture an image of an object, the retrieval of data representative of an object in response to a query, and the use of a sensor to determine an available storage space of a vehicle, and also displaying information associated with placement of the object in the vehicle, which clearly is a different process from a person simply visually observing an object and a storage space and mentally determining if an object could fit into a vehicle storage space, as a person could use the claimed invention to simply photograph an object and receive information associated with placement of the object in the vehicle, where the claimed system could use the retrieved data of the object and the sensed storage space to determine if an object could fit within the vehicle without a person having to actually be present at the vehicle and attempting 
The closest prior art is Wittorf (2012/0053785), Wittorf et al. (2012/0259509), Hunt et al. (2013/0293539) and Jesson et al. (7,746,379).
Wittorf (2012/0053785), which will now be referred to as Wittorf ‘785, teaches many of the claimed limitations of the independent claims of the present application, such as receiving a picture of an object and using a “data store” or database to obtain data “representative” of the object such as object dimensions and/or type, (Wittorf ‘785; "...at least one sensor is here preferably arranged in a rear area of the vehicle, and designed to acquire a rear area of the vehicle environment. For example, the at least one sensor is designed as a rearward directed optical camera”, see P[0022] and “…step 60 involves determining the dimensions of the at least one object…”, see P[0024]), but Wittorf ‘785 does not expressly recite that it is determined if an object is capable of being placed within a vehicle, and does not expressly recite the displaying step of data associated with the placement of an object within a vehicle.
However, Wittorf et al. (2012/0259509), which will now be referred to as Wittorf et al., teaches determining if an object can be arranged within a stowage space of a passenger car based on a transport capacity of the vehicle and data such as 
However, Hunt et al. (2013/0293539) teaches using an image sensor and camera to determine the available dimensions or volume of a three-dimensional void of a storage space, where this information may be used to determine the placement of three-dimensional objects within the void, where the object dimensions are also determined in order to perform this process (Hunt et al.; see P[0156]-P[0157] and “…an image of the three-dimensional void 1502, and in part using the scaled and fitted three-dimensional receiving wireframe model 1506 provided by the volume dimensioning system 110”, see P[0158] and “…the one or more processors 120 can calculate a load pattern including each of the number of three-dimensional objects 102 that accommodates any user specified specialized shipping requirements and also specifies the placement or orientation of each of the number of three-dimensional objects 102 within the three-dimensional void 1502 such that the use of the available volume within the container 1503 is optimized”, see P[0166], and see P[0159]-P[0165]). Therefore, 
However, the placement of the camera is a design choice, and Jesson et al. (7,746,379) teaches a system and method for sensing cargo using an imaging device, where a camera may be mounted anywhere in the cargo space of a vehicle, “so long as the camera can capture an image of the cargo space” (Jesson et al.; see col.2, particularly lines 36-45), and in response to a request from a user device, the system uses the image obtained from the camera to determine how full the cargo space is, and then wirelessly transmits this information to the user device (Jesson et al.; “…generate an indication of approximately how full a cargo space is...", see col.6, particularly lines 20-32 and col.3, particularly lines 12-33 and “…one or more components to receive and/or output information from and/or to one or more other devices or a user(s)”, col.7, particularly lines 19-30).
However, while the limitations of the independent claims of the present application may be found in the separate prior art references as indicated above, the Examiner could not find a reasonable motivation to combine all the references to teach the claimed invention. Specifically, while Hunt et al. teaches the use of an image sensor or camera to determine the dimensions of a void, Hunt et al. is not directed to a vehicle system, and the Examiner could not find a motivation to combine the system of Hunt et al. with the vehicle systems of Wittorf ‘785 or Wittorf et al.

Wittorf et al. uses user inputs to define a transport capacity, however, this is not analogous to using a sensor to sense an available storage space, and the claimed invention can determine an available storage space without a user input which may be seen as an improvement as it may be more convenient to a user to not be required to provide inputs of the transport capacity. The Examiner could not find a motivation in Wittorf et al. or Hunt et al. for the user inputs to determine the transport capacity to be modified to a sensor detecting the transport capacity as claimed in the present application.
Furthermore, Jesson et al. is not directed to determining if an object can be placed within a vehicle storage space, and Jesson et al. also fails to provide motivation to modify Wittorf ‘785 or Wittorf et al. with a camera or sensor to detect an available storage space for the purpose of determining if an object can be placed within a vehicle storage space.
Therefore, because a clear motivation to combine all of the closest prior art references to teach all aspects of the claimed invention could not be found or reasoned, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662